Citation Nr: 0705589	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  95-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

This case has been before the Board previously in July 1997, 
May 2001, May 2003, and March 2005.  Each time it was 
remanded for additional development.  Unfortunately, another 
remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that this appeal has been pending 
for over a decade.  However, the veteran bears much of the 
responsibility for the unacceptably long period of time of 
this appeal has been pending.  Specifically, the veteran 
filed his claim for  nonservice-connected pension benefits in 
1995.  The key legal basis for the award of VA pension 
benefits is that the veteran is permanently and totally 
disabled; that is, the veteran cannot work.  The evidence of 
record reveals that, for the majority of the period of time 
that the appeal for pension benefits has been pending, the 
veteran was, in fact, employed at a full time job and did not 
inform VA of this.  To be employed at a full time job while 
pursuing an appeal for pension benefits which contemplate 
total disability, and permitting the appeal to continue on 
pending for years, appears to be questionable at best.  

Nevertheless, the evidence of record reveals that the veteran 
began receiving disability benefits from the Social Security 
Administration (SSA) in 2004, because he had to stop work 
because of his disabilities.  The evidence of record also 
reveals private medical treatment records showing additional 
disabilities which have not been rated.  Specifically, 
diabetes mellitus and an injury to the right hand with 
amputation of several fingers.  These disabilities should be 
considered as part of the veteran's claim for pension.

Finally, the Board notes that on the last two remands were 
made for the RO to rate the veteran's disabilities and 
adjudicate the issue of entitlement to a permanent and total 
rating for nonservice-connected pension purposes.  The last 
two Supplemental Statements of the Case denied the claim for 
pension benefits based on income, because the veteran's SSA 
disability benefits were above the income threshold for 
pension purposes.  However, the issue of basic entitlement 
was not actually adjudicated.  This must be done.  While the 
veteran ultimately may not warrant pension benefits because 
of his income, the issue of basic entitlement is still on 
appeal and must be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA Compensation and Pension general 
medical examination.  The report of 
examination should include a detailed 
account of all symptoms so that the 
disabilities found to be present can be 
rated.  The evidence of record reveals 
that the veteran has these disabilities:  
diabetes mellitus; hypertension; left knee 
injury; right hand injury with amputated 
fingers; left leg fracture; nephrectomy; 
atrophy of the right testicle; and 
depression.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  If the 
examining physician determines that 
additional examinations are required by a 
specialist, then the appropriate 
examinations should be ordered.   The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The RO should review the claims folder 
and the examination report ensure that all 
necessary development has been conducted.  
If any additional development appears 
warranted, the it should be ordered.  

3.  The RO must readjudicate the issue 
on appeal:  entitlement to a permanent 
and total rating for nonservice-
connected pension purposes, to include 
extraschedular consideration.  In this 
regard, the RO should ensure that all 
of the veteran's disabilities are 
assigned proper disability ratings and 
considered in the adjudication of the 
claim.  The RO is reminded that the 
veteran's diabetes mellitus and right 
hand injuries have not yet been 
assigned disability ratings.  If the 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


